     Case 1:19-cv-00125-DLH-CRH Document 161 Filed 06/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

                                      )
                                      )
American Medical Association, et al., )
                                      )
                                      )
             Plaintiffs,              )   ORDER FOR STATUS CONFERENCE
                                      )
      vs.                             )
                                      )
Wayne Stenehjem, et al.,              )
                                      )
                                      )
                                      )   Case No.: 1:19-cv-125
             Defendants.              )
______________________________________________________________________________

       IT IS ORDERED:

       The court shall hold a status conference by telephone before the magistrate judge on June

10, 2020, at 1:30 PM (CST). To participate in the conference, counsel shall call the following

number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 2nd day of June, 2020.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 1
